Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 24 August 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 9-11 and 13-18 have been canceled.
2. No new Claims have been added.
3. Claims 1-2 and 12 have been amended. 
	Claims 1-8, 12 and 19-29 are pending in the case.
	In claims 1-2 and 12, limitations from claims 9 and 25-27 regarding the specific conditions of the infant or young child have been added. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Neerven et al (WO 2011/096808 A1; cited in IDS filed 07/19/2018; ‘Neerven; of record). 
Neerven teaches a method for reducing the risk of obesity in an infant later in life comprising administering a composition comprising at least one sialylated oligosaccharide (page 6, lines14-18; page 11, lines 1-5; page 13, lines 22-30; method of claim 1). This also reads on excessive fat mass accumulation as in claim 1. Neerven’s compositions comprising the prebiotics is also for promoting human health, which includes an infant and child (Abstract, page 1, lines 1-3). Therefore, Neerven’s teaching reads on the method of claim 2, namely promoting healthy growth in an infant or young child.
The sialylated oligosaccharide can be 3’-sialyllactose and 6’-sialyllactose (page 13, lines 25-26; limitation of claims 3, 19). The sialylated oligosaccharide can be present in an amount of 0.01-10 grams per 100 grams of the composition. This equates to an amount of 0.01-10% by weight (page 7, lines 8-10; limitation of claims 4, 20). The composition can contain additional components like FOS and GOS (page 12, lines 4-7; limitation of claims 5, 21). The composition can contain inulin and fucose containing oligosaccharides (page 7, lines 14-22; limitation of claims 5, 21). Additional components also include sialyllactoses like 2FL, 3FL, DFL, LNT and LNnT (page 23, lines 1-7; limitation of claims 6, 21). Probiotics are also included as components in the range of 106-107 cfu/g (page 13, lines 3-5; page 22, lines 7-9; limitation of claims 7, 23). The composition is provided in the form of an infant formula, follow on formula, formula diet, dietary supplement and in the form of cereals (page 9, lines 26-33; page 10, lines 10-33; page 13, lines 6-7; limitation of claims 8, 24).
Neerven’s teachings also anticipate claim 2 for a method for use in reducing and/or controlling food intake in an infant or young child.
With regard to instant claim 2 reciting a preamble of "for reducing and/or controlling food intake in an infant or a young child" and "for promoting a healthy growth in an infant or a young child", MPEP 2111.02 provides at II. "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)." 
In the instant case the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the recited purpose or intended use does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. Further, while the prior art implies administering the consumable product comprising the claimed components to an infant or young child as explained above, this limitation is not seen in the body of the instant claims encompassing any step of administering to any subject. See also MPEP 2112.02 at II, providing "However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)...  The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use."
As detailed above, the claim language does not require administering any particular amount of said composition in relation to the recited purpose or intended use nor do the claims rejected above define any particular patient population for treatment beyond "an infant or a young child", and further this limitation is not seen in the body of the instant claims encompassing any step of administering to any subject.
	Therefore, Neerven anticipates claims 1-8 and 19-24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Neerven et al (WO 2011/096808 A1; cited in IDS filed 07/19/2018; ‘Neerven; of record).
	Neerven’s teachings are set forth above. Neerven does not expressly teach the claimed method wherein infants or young children meet one of the criteria as in claims 12 and 25.
	However, Neerven, which is drawn to reducing obesity, teaches that its formulations comprising sialylated oligosaccharides is for reducing the risk of development of overweight (page 13, lines 28-30). In view of this teaching one of ordinary skill in the art will look for infants and young children having criteria recited in claims 12 and 25 for administering the claimed compositions (also taught by Neerven) in the method of claims 1 and 2. The artisan would also have a reasonable expectation of success in treating infants recited in claims 26 and 27 and adjust the ratio of 3-SL and 6-SL as in claim 28 and also use 3-SL as the only component as in claim 29 in view of Neerven.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to look for infants and young children having criteria recited in claims 12 and 25-27 for administering the claimed compositions and also use compositions having the sialylated oligosaccharides in the ratio as in claim 28 and the sialylated oligoasaccharide as in claim 29 since the prior art suggests administration of the same for infants and children that have weight gain.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, administration of sialylated oligosaccharide composition is taught for reducing weight gain and obesity in infants and children. Thus, it is obvious to look for infants who have an excessive weight gain during the first few months of life to administer the composition in the methods of claims 1 and 2. The artisan would also find it obvious to look at infants that fit the other criteria also in view of the teaching of Neerven.	Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

Response to Applicant’s Remarks
Applicant has not provided arguments for the rejections under 35 USC 102 and 103 of record. Hence, the Examiner’s response is based on the arguments applicant advanced for traversal of the rejections under 35 USC 102 and 103 in the AFCP2.0 filed 30 June 2022.
Applicant has traversed the rejections of record arguing that the general disclosure in Neerven regarding reducing risk of development of overweight or obesity of an infant later in life would not have been sufficient for the skilled person without hindsight to have a reasonable expectation of success for the specific conditions of the infant or young child which are recited by the amended claims. A mere disclosure of reducing risk of development of overweight or obesity of an infant later in life does not suggest effective administration to an infant or young child who has altered perception of satiety. As set forth in the specification, applicant found that sialylated oligosaccharides increase intracellular calcium release using an in vitro system with endocrine internal cells, which is an indicator of their potential GLP-1 secretagogue capacity. GLP-1 is known to slow down gastric emptying and reduce appetite and food intake. This finding is absent in the prior art. For these reasons reconsideration and allowance is requested.
	Applicant’s arguments have been considered but are not found to be persuasive.
Claims 1 and 2 are drawn to a method for decreasing an incidence and/or severity of a later in life health disorder which is obesity via administration of a composition comprising at least one sialylated oligosaccharide. Neerven teaches administration of the recited sialylated oligosaccharides to an infant or young child for reducing obesity later in life. From the teachings of Neerven it is clear that food intake is one aspect that has an impact on obesity later in life. Reducing obesity and the associated comorbidities via administration is taught by Neerven. The additional recitations regarding the patient populations in amended claims 1-2 does not overcome the rejections of record. The suggestion to administer the claimed composition to the patient populations is suggested by Neerven. Since obesity and the comorbidities are associated with excess food/energy intake, Neerven’s teachings suggest to the artisan that reduction in food intake and the feeling of satiety is needed. Neerven also teaches the use of sialylated oligosaccharide for doing the same.
The examples in the specification demonstrating that 3-SL and 6-SL both induce increase in GLP-1 secretion is a mechanism of action which is not important and is not given patentable weight. Irrespective of what type of mechanism operates, the administration of the claimed sialylated oligosaccharides reduces obesity in an infant or a young child later in life according to Neerven.
Therefore, the teachings of Neerven anticipate claims 1-8 and 19-24 and render obvious claims 12, 25 and new claims 26-29 as set forth above. The rejections are maintained.

Conclusion
1. Pending claims 1-8, 12 and 19-29 are rejected.
2. Claims 9-11 and 13-18 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623